           Case 1:21-cv-00131-RP Document 1 Filed 02/05/21 Page 1 of 7




                   UNITED STATES DISTRICT COURT
                       Western District of Texas
                           Austin Division

Brenden Levrier                      §
         Plaintiff                   §       CASE NUMBER: 1:21-cv-131
                                     §
             vs.                     §
                                     §
ProCollect Inc.                      §
                                     §       DEMAND FOR JURY TRIAL
     &                               §
                                     §
University Realty, Inc.              §
           Defendants.               §

                          ORIGINAL COMPLAINT

      1.     Plaintiff Brenden Levrier sues for claims under the Fair

Debt Collection Practices Act ("FDCPA"), 15 U.S.C. § 1692, et seq.,

and the Texas Debt Collection Act ("TDCA"), Tex. Fin. Code Chapter

392, to obtain statutory damages, injunctive relief, costs and a

reasonable attorney's fee for the Defendant's violations of the FDCPA

and the TDCA.

                                    VENUE

     2.      Venue is proper in the United States District Court for the

Western District of Texas, Austin Division, because the acts and

transactions occurred in this district and because the Defendants

transact business in this district.

                                         1
          Case 1:21-cv-00131-RP Document 1 Filed 02/05/21 Page 2 of 7




                               THE PARTIES

     3.     Plaintiff Brenden Levrier ("Levrier") is an individual who

resides in Travis County, Texas.

     4.     Defendant ProCollect Inc.. (“ProCollect”), may be served

by serving its registered agent at:

                  John W. Bowdich
                  8150 N. Central Expy
                  Suite 500
                  Dallas, TX 75206


     5.     Defendant University Realty, Inc. (“University”) may be

served by serving its registered agent at:

                  Michel Issa
                  4017 Greystone
                  Austin, TX 78731


                        FACTUAL ALLEGATIONS

     6.     Levrier previously rented a duplex in Travis County, Texas.

     7.     University alleges it was the property owner.1

     8.     Levrier breached the lease.

     9.     Levrier vacated the duplex.



1Travis County real property records show the owner as 2310 Rebel
Road LLC.
                                       2
          Case 1:21-cv-00131-RP Document 1 Filed 02/05/21 Page 3 of 7




       10.    University alleged that Levrier owed nearly $19,000 for

rent and fees.

       11.    University alleged that Levrier owed unpaid rent for

September 1, 2018 until July 31, 2019.

       12.    University failed to mitigate its damages by using

reasonable efforts to re-let the premises or it failed to accurately

calculate the amount Levrier owed.

       13.    Levrier did not pay the debt.

       14.    University later placed the alleged debt to ProCollect for

collection.

       15.    ProCollect describes itself as “one of the nation’s premier

debt collection agencies”2.

       16.    ProCollect attempted to collect the debt from Levrier.

       17.    ProCollect reported information to one or more credit

reporting agencies about Levrier’s alleged debt.

       18.    Levrier feared that ProCollect’s entry on his credit report

would prevent him from finding safe, decent, and affordable housing.

       19.    Levrier disputed the debt with ProCollect.



2   See https://procollect.com/
                                       3
       Case 1:21-cv-00131-RP Document 1 Filed 02/05/21 Page 4 of 7




     20.   ProCollect continued attempts to collect.

     21.   Levrier retained counsel.

     22.   Through counsel, Levrier notified ProCollect in writing that

the amount it was attempting to collect from Levrier was inaccurate.

     23.   ProCollect responded to the notice of inaccuracy by

denying the inaccuracy.

     24.   ProCollect continued attempts to collect.

     25.   The alleged debt is a “debt” as that term is defined by

§ 1692a(5) of the FDCPA.

     26.   The alleged debt is a "consumer debt" as that term is

defined by § 392.001(2) of the TDCA.

     27.   Levrier is a "consumer" as that term is defined by

§ 1692a(3) of the FDCPA.

     28.   Levrier is a "consumer" as that term is defined by

§ 392.001(1) of the TDCA.

     29.   ProCollect is a “debt collector” as defined by § 1692a(6) of

the FDCPA.

     30.   ProCollect is a "third-party debt collector" as defined by

§ 392.001(7) of the TDCA.



                                    4
        Case 1:21-cv-00131-RP Document 1 Filed 02/05/21 Page 5 of 7




     31.   University is a “debt collector” as defined by § 392.001(6)

of the TDCA.

           COUNT I. VIOLATION OF THE FDCPA § 1692e(2)

     32.   Plaintiff re-alleges the above paragraphs as if set forth fully

in this count.

     33.   Section 1692e of the FDCPA states:

A debt collector may not use any false, deceptive, or

misleading representation or means in connection with the

collection of any debt. Without limiting the general

application of the foregoing, the following conduct is a

violation of this section:

.. ..

     (2) The false representation of—

           (A)the character, amount, or legal status of

           any debt[.]

     34.   ProCollect has falsely represented the amount of the

alleged debt.

            COUNT II. VIOLATION OF TDCA § 392.304(a)(8)

     35.   Plaintiff re-alleges the above paragraphs as if set forth fully

in this count.

                                     5
          Case 1:21-cv-00131-RP Document 1 Filed 02/05/21 Page 6 of 7




        36.   Section 304 of the TDCA states:

(a) Except as otherwise provided by this section, in debt

collection         or    obtaining         information     concerning   a

consumer, a debt collector may not use a fraudulent,

deceptive, or misleading representation that employs the

following practices:

.. ..

        (8) misrepresenting the character, extent, or amount

              of a consumer debt[.]

        37.   ProCollect misrepresented the amount of Plaintiff's alleged

debt.

        38.   University misrepresented the amount of Plaintiff’s alleged

debt.

                              REQUEST FOR RELIEF

        39.   Plaintiff requests this Court award him:

              a. Statutory damages;

              b. Injunctive relief;

              c. Costs; and

              d. A reasonable attorney's fee.

                               JURY DEMAND

                                       6
       Case 1:21-cv-00131-RP Document 1 Filed 02/05/21 Page 7 of 7




          Plaintiff demands trial by jury.

                                             Respectfully Submitted,
                                             By: s/Tyler Hickle
                                             Plaintiff’s Attorney

Tyler Hickle, SBN 24069916
Law Office of Tyler Hickle, PLLC
4005C Banister Lane, Ste. 120
Austin, TX 78704
Tel: (512) 289-3831 Fax: (512) 870-9505
tyler@hicklepllc.com




                                    7
